 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT

 8                       SOUTHERN DISTRICT OF CALIFORNIA

 9
          BLACK MOUNTAIN EQUITIES,                         Case No. 18-cv-1745-BAS-KSC
10        INC., et al.,
                                                           ORDER GRANTING
11                                       Plaintiffs,       PLAINTIFFS’ MOTION FOR
                                                           LEAVE TO FILE FIRST
12            v.                                           AMENDED COMPLAINT
13        PLAYERS NETWORK, INC.,                           [ECF No. 35]
14                                     Defendant.
15
16           Presently before the Court is Plaintiffs Black Mountain Equities, Inc. and
17   Gemini Opportunities Fund, LP’s Motion for Leave to File First Amended
18   Complaint. (“Mot.,” ECF No. 35.) No opposition to the Motion has been filed.1 The
19   Court finds this Motion suitable for determination on the papers and without oral
20   argument. Civ. L. R. 7.1(d)(1). For the reasons stated below, the Court GRANTS
21   the Motion.
22   I.      BACKGROUND
23           Plaintiffs filed a Complaint against Defendant Players Network, Inc. for
24   declaratory relief. Due to Defendant’s repeated failure to respond to the Complaint,
25
     1
26     Civil Local Rule 7.1.f.3.c. provides “[i]f an opposing party fails to file [an opposition] in the
     manner required by Civil Local Rule 7.1.e.2, that failure may constitute a consent to the granting
27   of a motion or other request for ruling by the court.” An opposition must be filed 14 days prior to
     the noticed hearing. Civ. L. R. 7.1.e.2. The present Motion was noticed for September 16, 2019,
28
     thus any opposition was due on September 2, 2019.

                                                    –1–                                          18cv1745
 1   Plaintiffs twice requested default judgment. (ECF Nos. 9, 17.) The Court denied
 2   both motions, preferring to proceed on the merits. Defendant filed an answer, the
 3   parties attended an early neutral evaluation conference, and Magistrate Judge
 4   Crawford issued a scheduling order for this case. Plaintiffs then filed the present
 5   Motion seeking leave to file a first amended complaint.
 6   II.    LEGAL STANDARD
 7          Under Federal Rule of Civil Procedure 15(a), a plaintiff may amend his
 8   complaint once as a matter of course within specified time limits. Fed. R. Civ. P.
 9   15(a)(1). “In all other cases, a party may amend its pleading only with the opposing
10   party’s written consent or the court’s leave. The court should freely give leave when
11   justice so requires.” Fed. R. Civ. P. 15(a)(2).
12          While courts exercise broad discretion in deciding whether to allow
13   amendment, they have generally adopted a liberal policy. See United States ex rel.
14   Ehmcke Sheet Metal Works v. Wausau Ins. Cos., 755 F. Supp. 906, 908 (E.D. Cal.
15   1991) (citing Jordan v. Cnty. of Los Angeles, 669 F.2d 1311, 1324 (9th Cir.), rev'd
16   on other grounds, 459 U.S. 810 (1982) ). Accordingly, leave is generally granted
17   unless the court harbors concerns “such as undue delay, bad faith or dilatory motive
18   on the part of the movant, repeated failure to cure deficiencies by amendments
19   previously allowed, undue prejudice to the opposing party by virtue of allowance of
20   the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182
21   (1962). The non-moving party bears the burden of showing why leave to amend
22   should not be granted. Genentech, Inc. v. Abbott Labs., 127 F.R.D. 529, 530–31
23   (N.D. Cal. 1989).
24   III.   ANALYSIS
25          The proposed amended complaint adds a new cause of action for breach of
26   contract. Plaintiffs allege the claim partially arises from a transaction Defendant
27   entered into with a third party after Plaintiffs filed their original complaint. (Mot. at
28   2.) In analyzing the above factors, Plaintiffs first point to the lack of delay or bad

                                               –2–                                     18cv1745
 1   faith in this Motion, as it was filed on the deadline for motions for leave to amend
 2   and partially stems from events that could not have been referenced in the original
 3   Complaint. (See ECF No. 33, ¶ 2.) Further, this is the first amended complaint filed
 4   in this case, so Plaintiffs have not had prior chances to cure any deficiencies in the
 5   original Complaint. Because Defendant has not responded to the Motion, it has not
 6   pointed to any prejudice it would suffer if the Court permits the amendment. And
 7   Plaintiffs point out that there are still five months until the end of fact discovery, so
 8   Defendant will not be prejudiced in its ability to conduct discovery on the new claim.
 9   (Mot. at 3.) The Court also finds the amendment would not be futile, especially
10   considering that Defendant has failed to respond and argue futility.
11   IV.   CONCLUSION
12         For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion. (ECF No.
13   35.) Plaintiffs SHALL file the amended complaint attached to their Motion on or
14   before September 12, 2019.
15         IT IS SO ORDERED.
16   DATED: September 6, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                               –3–                                     18cv1745
